Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 1 of 16




            COMPOSITE
             EXHIBIT D
Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 2 of 16




      Document 1: Emails re: New Introduction Sent to Legal
                             Team
            Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 3 of 16
                                                           Sunday, March 10, 2019 at 1:43:31 PM Eastern Daylight Time

Subject: Re: New BOOK Introduc2on
Date: Thursday, February 21, 2019 at 6:33:40 PM Eastern Standard Time
From: Bruce Rogow
To:      Grant Smith
CC:      Rob Buschel, Tara Campion

The “ AOer The recusal of Sessions etc paragraphs are problema2c.i have not thought/read carefully,
but if I am right, maybe the publisher can black out the pages and say pursuant to the order . . . .

On Feb 21, 2019, at 5:58 PM, Grant Smith <gsmith@strategysmith.com> wrote:


      Will be published march 1. See date below. Need to see if this breaks the order. Was
      draOed BEFORE indictment.

      Grant
      ____________________
      Grant J. Smith, Esq.
      StrategySmith, PA
      401 East Las Olas Boulevard
      Suite 130-120
      Fort Lauderdale, FL 33301
      954.328.9064 - Direct

      From: Michael Campbell <Mcampbell@skyhorsepublishing.com>
      Date: Monday, January 14, 2019 at 5:42 PM
      To: Roger Stone <players02@gmail.com>
      Cc: Mark Gompertz <mgompertz@skyhorsepublishing.com>, Grant Smith
      <gsmith@strategysmith.com>, Tony Lyons <TLyons@skyhorsepublishing.com>
      Subject: RE: New Introduc2on

      Roger,

      Edited intro abached here. Just copyedits and reordering a couple paragraphs in the Mueller
      sec2on to beber show the progression.

      Thanks,
      Mike
      _____________________________
      Michael Campbell
      Skyhorse Publishing, Inc.
      307 W 36th Street, 11th Floor | New York, NY 10018
      212-643-6816 x254
      email: mcampbell@skyhorsepublishing.com
      www.skyhorsepublishing.com

      From: Roger Stone <players02@gmail.com>
      Sent: Monday, January 14, 2019 11:49 AM
      To: Tony Lyons <TLyons@skyhorsepublishing.com>; Michael Campbell

                                                                                                               Page 1 of 2
     Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 4 of 16

<Mcampbell@skyhorsepublishing.com>; Grant Smith <gsmith@strategysmith.com>
Subject: New Introduc2on

for the Making of the President 2016 in paperback

3386 words

R

<new book introduc2on_MC.docx>




                                                                             Page 2 of 2
Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 5 of 16




    Document 2: Emails re: First Communication After Feb.
                 21st Order to the Publisher
           Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 6 of 16
                                              Sunday, March 10, 2019 at 1:44:28 PM Eastern Daylight Time

Subject: RE: Urgent—-
Date: Tuesday, February 26, 2019 at 1:54:39 PM Eastern Standard Time
From: Tony Lyons
To:      Grant Smith
CC:      Dean NoIe

I believe it was about 14,000 copies

-----Original Message-----
From: Grant Smith <gsmith@strategysmith.com>
Sent: Tuesday, February 26, 2019 1:16 PM
To: Tony Lyons <TLyons@skyhorsepublishing.com>
Cc: Dean NoIe <dnoIe@skyhorsepublishing.com>
Subject: Re: Urgent—-

My quesYon has not been answered. How many copies????


Grant
954-328-9064


Sent from my iPhone

On Feb 22, 2019, at 10:19 AM, Tony Lyons <TLyons@skyhorsepublishing.com> wrote:

They were all shipped out a few weeks ago to customers across the country.

-----Original Message-----
From: Grant Smith <gsmith@strategysmith.com>
Sent: Friday, February 22, 2019 10:16 AM
To: Tony Lyons <TLyons@skyhorsepublishing.com>; Dean NoIe <dnoIe@skyhorsepublishing.com>
Subject: Urgent—-

Gentlemen:

I need a detailed explanaYon of where the new books stand in the process of being put into the public.
I need to know how many were printed, and where they physically reside at the moment. In light of
the judges order yesterday we must know this informaYon immediately.


Grant
954-328-9064


Sent from my iPhone


                                                                                                  Page 1 of 2
Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 7 of 16




                                                                   Page 2 of 2
Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 8 of 16




     Document 3: Emails re: Follow-Up Communication with
                           Publisher
             Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 9 of 16
                                                  Sunday, March 10, 2019 at 1:45:29 PM Eastern Daylight Time

Subject: Re: Urgently Needed Informa3on
Date: Tuesday, February 26, 2019 at 5:50:34 PM Eastern Standard Time
From: Grant Smith
To:      Tony Lyons, Roger Stone

Hopefully.

Grant
____________________
Grant J. Smith, Esq.
StrategySmith, PA
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954.328.9064 - Direct

From: Tony Lyons <TLyons@skyhorsepublishing.com>
Date: Tuesday, February 26, 2019 at 5:32 PM
To: Grant Smith <gsmith@strategysmith.com>, Roger Stone <players02@gmail.com>
Subject: RE: Urgently Needed Informa3on

Yes, there is an ebook. Both were live long before the gag order, so we should be good, right?

From: Grant Smith <gsmith@strategysmith.com>
Sent: Tuesday, February 26, 2019 5:31 PM
To: Tony Lyons <TLyons@skyhorsepublishing.com>; Roger Stone <players02@gmail.com>
Subject: Re: Urgently Needed Informa3on

I was under the impression that publica3on date was March 1. It now it appears it was February 19, is
that correct?

Are you selling e-book versions?

Grant
____________________
Grant J. Smith, Esq.
StrategySmith, PA
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954.328.9064 - Direct

From: Tony Lyons <TLyons@skyhorsepublishing.com>
Date: Tuesday, February 26, 2019 at 5:26 PM
To: Grant Smith <gsmith@strategysmith.com>, Roger Stone <players02@gmail.com>
Subject: RE: Urgently Needed Informa3on


                                                                                                      Page 1 of 4
            Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 10 of 16

This all happened prior to the court order, so I don’t see how it’s relevant. I just don’t have the staﬀ to do it
this week.

We printed about 13,000-14,000 copies. We shipped most of them and they are all around the country in
bookstores. They are not selling par3cularly well so far, but hopefully that will change.

That should be suﬃcient, right?

From: Grant Smith <gsmith@strategysmith.com>
Sent: Tuesday, February 26, 2019 5:03 PM
To: Tony Lyons <TLyons@skyhorsepublishing.com>; Roger Stone <players02@gmail.com>
Subject: Re: Urgently Needed Informa3on

The mere publica3on of the new por3ons of the book could land Roger in jail for contempt of the
judge’s order. We are trying to establish data points and provide legal advice. I can not give you more
informa3on without viola3ng the aeorney client rela3onship at the moment. I need this immediately.
This is not a some made up emergency.

Grant
____________________
Grant J. Smith, Esq.
StrategySmith, PA
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954.328.9064 - Direct

From: Tony Lyons <TLyons@skyhorsepublishing.com>
Date: Tuesday, February 26, 2019 at 4:59 PM
To: Grant Smith <gsmith@strategysmith.com>, Mark Gompertz
<mgompertz@skyhorsepublishing.com>, Michael Campbell <Mcampbell@skyhorsepublishing.com>,
Brian Peterson <bpeterson@skyhorsepublishing.com>, Dean Noee
<dnoee@skyhorsepublishing.com>, Roger Stone <players02@gmail.com>
Subject: RE: Urgently Needed Informa3on

Grant,

What is this for? Please give me details.

We no longer have a joint-venture, so all of this informa3on is proprietary and also takes a lot of 3me to
research. We are short-staﬀed this week, which is why you haven’t received a response.

Look forward to hearing back, but please don’t copy anyone else. Just deal directly with me.

Thanks,

Tony

From: Grant Smith <gsmith@strategysmith.com>

                                                                                                               Page 2 of 4
           Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 11 of 16

Sent: Tuesday, February 26, 2019 4:50 PM
To: Mark Gompertz <mgompertz@skyhorsepublishing.com>; Michael Campbell
<Mcampbell@skyhorsepublishing.com>; Brian Peterson <bpeterson@skyhorsepublishing.com>; Tony Lyons
<TLyons@skyhorsepublishing.com>; Dean Noee <dnoee@skyhorsepublishing.com>; Roger Stone
<players02@gmail.com>
Subject: FW: Urgently Needed Informa3on
Importance: High

All-

I do not take the designa3on of an email “urgent” lightly. If I request it in that fashion, there must be a
good reason.

Will somebody please take the 3me to answer the ques3ons below on an urgent basis?

Grant
____________________
Grant J. Smith, Esq.
StrategySmith, PA
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954.328.9064 - Direct

From: Grant Smith <gsmith@strategysmith.com>
Date: Tuesday, February 26, 2019 at 1:32 PM
To: "mgompertz@skyhorsepublishing.com" <mgompertz@skyhorsepublishing.com>, Michael
Campbell <Mcampbell@skyhorsepublishing.com>, Brian Peterson
<bpeterson@skyhorsepublishing.com>, Tony Lyons <TLyons@skyhorsepublishing.com>, Dean Noee
<dnoee@skyhorsepublishing.com>
Cc: Roger Stone <players02@gmail.com>
Subject: Urgently Needed Informa3on

I need immediately:

A PDF of the FINAL version of the new preface.

How many copies were printed?
When were they printed?
What is the oﬃcial publish date?
What is the date they were sent to press for reviews? How many?
When is the ﬁrst date for sale?
How much did the prin3ng cost?
Where are the actual books now?


Grant
____________________

                                                                                                       Page 3 of 4
          Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 12 of 16


Grant J. Smith, Esq.
StrategySmith, PA
401 East Las Olas Boulevard
Suite 130-120
Fort Lauderdale, FL 33301
954.328.9064 - Direct




                                                                              Page 4 of 4
Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 13 of 16




    Document 4: Emails re: Additional Follow-Up with Publisher
           Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 14 of 16
                                                   Sunday, March 10, 2019 at 1:47:39 PM Eastern Daylight Time

Subject: Re: TIME SENSITIVE Stone - SkyHorse
Date: Thursday, February 28, 2019 at 7:50:06 PM Eastern Standard Time
From: Tara Campion
To:      tony
CC:      Grant Smith, Bruce Rogow

If that’s what you have it will have to. Thanks.

Sent from my iPhone

On Feb 28, 2019, at 7:01 PM, tony <tlyons4808@aol.com> wrote:


      They were sent in late January. Is that enough?


      -----Original Message-----
      From: Tara Campion <tcampion@rogowlaw.com>
      To: Tony <tlyons4808@aol.com>
      Cc: Grant Smith <gsmith@strategysmith.com>; Bruce Rogow <brogow@rogowlaw.com>
      Sent: Thu, Feb 28, 2019 11:24 am
      Subject: RE: TIME SENSITIVE Stone - SkyHorse

      Good morning Tony,
      Any luck with your sales director?

      Tara A. Campion, Esq.
      Attorney
      Bruce S. Rogow, P.A.
      100 N.E 3rd Avenue | Suite 1000 |Fort Lauderdale, FL 33301
      PH: 954.767.8909 | Fax: 954.764.1530
      tcampion@rogowlaw.com


      -----Original Message-----
      From: Tara Campion
      Sent: Wednesday, February 27, 2019 3:46 PM
      To: 'Tony' <tlyons4808@aol.com>
      Cc: Grant Smith <gsmith@strategysmith.com>; Bruce Rogow <brogow@rogowlaw.com>
      Subject: RE: TIME SENSITIVE Stone - SkyHorse

      Great, thanks so much. I appreciate it.

      Tara A. Campion, Esq.
      Attorney
      Bruce S. Rogow, P.A.
      100 N.E 3rd Avenue | Suite 1000 |Fort Lauderdale, FL 33301
      PH: 954.767.8909 | Fax: 954.764.1530
      tcampion@rogowlaw.com



      -----Original Message-----
      From: Tony [mailto:tlyons4808@aol.com]
      Sent: Wednesday, February 27, 2019 3:45 PM
      To: Tara Campion <tcampion@rogowlaw.com>


                                                                                                       Page 1 of 3
     Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 15 of 16

Cc: Grant Smith <gsmith@strategysmith.com>; Bruce Rogow <brogow@rogowlaw.com>
Subject: Re: TIME SENSITIVE Stone - SkyHorse

I’ll put a call in to our sales director but usually 2-3 weeks before pub date

Sent from my iPhone

> On Feb 27, 2019, at 3:40 PM, Tara Campion <tcampion@rogowlaw.com> wrote:
>
> When were they sent to the retailers?
>
> Tara A. Campion, Esq.
> Attorney
> Bruce S. Rogow, P.A.
> 100 N.E 3rd Avenue | Suite 1000 |Fort Lauderdale, FL 33301
> PH: 954.767.8909 | Fax: 954.764.1530
> tcampion@rogowlaw.com
>
>
>
> -----Original Message-----
> From: Tony [mailto:tlyons4808@aol.com]
> Sent: Wednesday, February 27, 2019 3:34 PM
> To: Tara Campion <tcampion@rogowlaw.com>
> Cc: Grant Smith <gsmith@strategysmith.com>; Bruce Rogow <brogow@rogowlaw.com>
> Subject: Re: TIME SENSITIVE Stone - SkyHorse
>
> See below
>
> Sent from my iPhone
>
>> On Feb 27, 2019, at 3:13 PM, Tara Campion <tcampion@rogowlaw.com> wrote:
>>
>> Good afternoon,
>>
>> We need to know the following:
>>
>> 1. What are the dates of publication for each of the means of release (hard copy, ebook, etc.)?
>
> 2/19
>
>> 2. How many copies were distributed?
>
> About 13,000
>
>> 3. How many retailers, etc., were provided books/ebooks?
>
> Hundreds of stores nationwide.
>>
>> Thank you,
>> Tara
>>
>> Tara A. Campion, Esq.
>> Attorney
>> Bruce S. Rogow, P.A.
>> 100 N.E 3rd Avenue | Suite 1000 |Fort Lauderdale, FL 33301
>> PH: 954.767.8909 | Fax: 954.764.1530
>> tcampion@rogowlaw.com
>>
>>
>> -----Original Message-----


                                                                                                     Page 2 of 3
     Case 1:19-cr-00018-ABJ Document 61-4 Filed 03/11/19 Page 16 of 16

>> From: Tony [mailto:tlyons4808@aol.com]
>> Sent: Wednesday, February 27, 2019 2:07 PM
>> To: Grant Smith <gsmith@strategysmith.com>
>> Cc: Bruce Rogow <brogow@rogowlaw.com>; Tara Campion <tcampion@rogowlaw.com>
>> Subject: Re: TIME SENSITIVE Stone - SkyHorse
>>
>> I’m out of the office and can’t talk now but put the questions in an email and I’ll do my best.
>>
>> Sent from my iPhone
>>
>>> On Feb 27, 2019, at 1:48 PM, Grant Smith <gsmith@strategysmith.com> wrote:
>>>
>>> Tony-
>>>
>>> Bruce Rogow, Roger’s lead Attorney in the criminal case needs to communicate with you on an
immediate basis.
>>>
>>> Bruce is copied hereon.
>>>
>>> Please make arrangements to speak about the topics you and I corresponded about yesterday.
>>>
>>>
>>>
>>> Grant
>>> 954-328-9064
>>>
>>>
>>> Sent from my iPhone
>>
>




                                                                                                     Page 3 of 3
